Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 23, 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 9, 10, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 9 is rejected for claiming non-statutory subject matter that claims “a signal”.
Claim 10 is rejected for claiming a computer program product the program instructions executable by a computer system.  The system does not comprise any hardware to execute the program instructions.
Claim 14 is rejected for claiming non-statutory subject matter that is interpreted to consist of software.  The method does not comprise any hardware to execute the software.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
9.	Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rowe et al. (Publication No. 2019/0303371 filed March 29, 2019, priority provisional application no. 62/650960 filed March 30, 2018, hereinafter Rowe) and Adair et al. (Patent No. 9,230,258 filed April 1, 2010, hereinafter Adair).
10.	Regarding Claims 1 and 10, Rowe teaches providing a first set of data records and a second set of data records in which each data record potentially relates to information associated with at least one object ([0040] figure 2A three data records 202a-c, a first data record 202a and two candidate data records 202b,c;
A query is generated to match attributes of a first record with attributes of a second data record. The attribute contain attribute fields of demographic information describing an entity associated with the data record. A comparison of demographic attributes include name, middle name, SSN, street address, etc. (see [0040 – 0041]);
 identifying a set of labelings in which at least one label refers to at least one data record ([0040 -0041] a set of labelings can be at least one of attributes in demographic fields that refer to a data record, the demographic fields including attributes first name, middle name, last name, DOB, SSN, etc.); 
assigning a likelihood score that an identified label corresponds to a data record that is referred to ([0042] a likelihood of a match of data of the entity attributes (attribute comparison score)); 
and outputting the determined identity ([0046] output match for match outcomes).
	Rowe does not expressly teaches information associated with at least one transitional object (column 1, lines 25-37 – Entities having features including name, address, Driver’s 
Adair teaches information associated with at least one transitional object (column 1, lines 25-37 – Entities having features including name, address, Driver’s License associated with a car (transitional object); column 2, lines 49-52 – airline registration and vehicle registration; column 3, lines 1-11 - car) and determining an identity of the at least one transitional object based on the assigned likelihood score (column 1, lines 25-37 – Entities having features including name, address, Driver’s License associated with a car (transitional object); column 2, lines 49-52 – airline registration and vehicle registration; column 3, lines 1-11 – car; column 5, lines 38-54 – confidence scores).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the entity resolution of Rowe with the entity resolution of Adair because Adair’s entity resolution enables conjoining the received record and the candidate entity to form a newly conjoined entity.
11.	Regarding Claims 2 and 11, Rowe teaches assigning a likelihood score that an identified label corresponds to a data record comprises, determining a first score based upon a first probability that all of one of the first set of data records refers to a single transitional object ([0040 – 0041] matching attributes of data records 202a-n having attribute/demographic fields including a likelihood of a match using probabilistic matching with a probability score), determining a second score based upon a second probability that the first set of data records and 
Adair teaches the first set of data records refers to a single transitional object and the second set of data records refer to the same transitional object (column 1, lines 25-37 – Entities having features including name, address, Driver’s License associated with a car (transitional object); column 2, lines 49-52 – airline registration and vehicle registration; column 3, lines 1-11 – car; column 5, lines 38-54 – confidence scores); and combining the first score and the second score (conjoining records, Abstract).
12.	Regarding Claims 3 and 12, Adair teaches combining the first score and the second score comprises making a hypothesis (Abstract, conjoining records), based on the first score and the second score, that the identified label and the data record refer to the same transitional object (transitional object); column 2, lines 49-52 – airline registration and vehicle registration; column 3, lines 1-11 – car; column 5, lines 38-54 – confidence scores); and combining the first score and the second score (conjoining records, Abstract).
13.	Regarding Claims 4 and 13, Rowe teaches an identity of the at least one object based on the assigned likelihood score comprises solving a maximum-weight clique problem ([0039] weights assigned to fields and weight adjustment).
14.	Regarding Claim 5, Adair teaches at least one transitional object comprises an airplane (column 11, lines 10-20, airplane).
15.	Regarding Claim 6, Adair teaches the information associated with the at least one transitional object comprises one of vehicle identity (column 1, lines 25-37 – Entities having 
16.	Regarding Claim 7, Adair teaches at least one transitional object comprises a maritime vessel (Adair teaches the transitional object can essentially comprise a maritime vessel based on vehicle type identification column 1, lines 25-37).
17.	Regarding Claim 8, Adair teaches the information associated with the maritime vessel comprises one of a vessel identification number (Adair teaches the transitional object can essentially comprise a maritime vessel based on vehicle type identification column 1, lines 25-37).
18.	Regarding Claim 9, Adair teaches at least one transitional object comprises a person (column 1, lines 25-37 – Entities having features including name, address, Driver’s License associated with a car (transitional object)) and the information associated with the person comprises one of a transactional event (column 2, lines 49-50, airline reservation).

Claim Rejections - 35 USC § 102
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
20.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

21.	Claims 14-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rowe et al. (Publication No. 2019/0303371 filed March 29, 2019, priority provisional application no. 62/650960 filed March 30, 2018, hereinafter Rowe).
22.	Regarding Claim 14, teaches providing two sets of data points, each of the two sets of data points comprising two or more data points in which each data point potentially relates to information associated with an object ([0040] figure 2A three data records 202a-c, a first data record 202a and two candidate data records 202b,c;
A query is generated to match attributes of a first record with attributes of a second data record. The attribute contain attribute fields of demographic information describing an entity associated with the data record. A comparison of demographic attributes include name, middle name, SSN, street address, etc. (see [0040 – 0041]); identifying a set of labelings in which at least one label refers to at least one data point ([0040] figure 2A three data records 202a-c, a first data record 202a and two candidate data records 202b,c;
A query is generated to match attributes of a first record with attributes of a second data record. The attribute contain attribute fields of demographic information describing an entity associated with the data record. A comparison of demographic attributes include name, middle name, SSN, street address, etc. (see [0040 – 0041]); determining a first score based upon a first probability that all of one of the sets of data points refers to a single object ([0039 – 0041] matching attributes of data records 202a-n having attribute/demographic fields including a likelihood of a match using probabilistic matching with a probability score); determining a second score based upon a second probability that each of the two sets of data points both refer to the same object ([0039 – 0041] matching attributes of data records 202a-n having attribute/demographic fields 
23.	Regarding Claim 15, Rowe teaches combining the first score and the second score comprises making a hypothesis, based on the first score and the second score, that the identified label and the at least one data point refer to the same object ([0040] figure 2A three data records 202a-c, a first data record 202a and two candidate data records 202b,c;
A query is generated to match attributes of a first record with attributes of a second data record. The attribute contain attribute fields of demographic information describing an entity associated with the data record. A comparison of demographic attributes include name, middle name, SSN, street address, etc. (see [0040 – 0041]).
24.	Regarding Claim 16, Rowe teaches determining an identity of the object based on the combination of the first score and the second score comprises solving a maximum-weight clique problem ([0039] weights assigned to fields and weight adjustment).

Conclusion
25.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Osesina et al., (Publication No. 2018/0137150) teaches an automatic entity resolution with rules detection and generation system;
b.  Thomas et al., (Publication No. 2016/0048770) teaches an entity resolution incorporating data from various data sources; and 
c.  Thomas et al. (Patent No. 9922290) teaches entity resolution incorporating data from various data sources which uses tokens and normalizes records.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 29, 2021